 UNITED BRO. OF CARPENTERS, LOC. #112, AFL-CIOUnitedBrotherhood of Carpenters&Joiners ofAmerica,Local# 112, AFL-CIOandSilver BowEmployers'Association and Butte Contractors'Association.Cases 19-CC-497 and 19-CE-19November 9, 1972DECISION AND ORDERBy CHAIRMAN MILLERAND MEMBERSFANNING AND PENELLOOn April 22, 1972, Trial Examiner Robert L. Piperissued the attached Decision in this proceeding.Thereafter, the General Counsel and the ChargingParties filed exceptions and supporting briefs, andthe Respondent filed a brief in opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat the complaint be, and it hereby is, dismissed inits entirety.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceedingunder Section 10(b) of the National Labor Relations Act,as amended, was heard at Butte, Montana, on December14, 1971,1 pursuant to due notice. The complaint, whichwas issued on October 15, upon a charge filed June 14 andamended October 13, and another charge filed October 13,alleged in substance that Respondent engaged in unfairlabor practices proscribed by Sections 8(b)(4)(i)(ii)(A) and8(e) of the Act by engaging in a strike and by threatening,coercing, and restraining persons engaged in commerce,both with an object of forcing such persons to enter into anagreement prohibited by Section 8(e), and by entering intosuch an agreement with such persons. Respondent'sanswer denied the alleged unfair labor practices. TheGeneral Counsel, Respondent, and the Charging Partiesfiled briefs.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:IAll dateshereinafterrefer to 1971unless otherwiseindicated.FINDINGS OF FACT1.JURISDICTIONAL FINDINGS205SilverBow Employers' Association (hereinafter calledSilver Bow) and Butte Contractors' Association (hereinaft-er called Butte Contractors) are associations of construc-tion contractors doing business in and around Butte,Montana. Silver Bow and Butte Contractors performservices for such contractor-members, including represent-ing such members in matters of collective bargaining withvarious labor organizations. The contractor-members ofSilver Bow and Butte Contractors annually have done atotal gross dollar volume of business in excess of $500,000,and have purchased goods valued in excess of $50,000directly from suppliers located outside the State ofMontana. Respondent admits, and I find, that Silver Bowand Butte Contractors are employers engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRespondent,United Brotherhood of Carpenters &Joiners of America, Local # 112, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA.Introduction and IssuesRespondent, Silver Bow, and the individual members ofButte Contractors were parties to a collective-bargainingagreement which expired April 30. Prior thereto, the partiesentered into negotiations for a succeeding contract, duringwhichRespondent proposed a new work-preservationprovision. The parties having failed to reach agreement, onMay 17 Respondent struck the employer-members ofSilverBow and Butte Contractors for such a work-preservation provision.During the strike, negotiationsbetween the parties continued and they made variousproposals and counterproposals with respect to such aprovision.On August 20, the parties entered into anagreement containing a work-preservation provision,somewhat modified from Respondent's original proposalas the result of the various proposals and counterproposalsduring the strike. The work-preservation provision, fullyquoted hereinafter,prohibited the subcontracting ofcertain specified work tasks required to be performed atthe site of construction unless done at the contractor'sshop.The issues as framed by the pleadings are: (1) engagingin, and inducing individuals employed by persons engagedin commerce to engage in, a strike, and threatening,coercing, and restraining persons engaged in commerce,bothwith an object of forcing Silver Bow and ButteContractors to enter into an agreement prohibited bySection 8(e); and (2) entering into a contract or agreementwhereby Silver Bow and Butte Contractors allegedly ,agreed to cease and refrain from handling or dealing in theproducts of other employers, specifically, prebuilt or200 NLRB No. 42 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDmodular homes, and toceasedoing business with otherARTICLE XXIIpersons, specifically, the manufacturers of such products.B.Chronology of EventsCONTRACTING OR SUB-CONTRACTING OF WORK TO BEDONE AT THE SITE OF CONSTRUCTIONThe facts are substantially undisputed. During the latterpart of 1969 and 1970, Respondent became aware of theavailability ofmodular or prebuilt homes in the Buttemarket.Modular or prebuilt homes are those manufac-tured in a plant with substantially all of their constructioncompleted. They are shipped to a lot or building site in twosections, where all that remains to be done is to "stitch" oibolt the two sections together, place the structure upon andfasten it to a previously erected foundation, and connectthe utilities.Thus the only work to be performed at the"siteof construction" is the preliminary erection offootings and/or foundation, and the bolting together of thetwo sections and attachment to the foundation, plus theconnection of the necessary utilities. In contrast with suchmodular homes, there are also available prefabricated orprecut homes, which consist of sections or parts manufac-tured in a plant and delivered to a lot or building site. Suchhomes are substantially erected upon the site from suchcomponent parts. The record establishes that prior to theevents herein Respondent's members without objectionhad performed the work of erecting such prefabricated orprecut homes because such tasks preserved a substantialpart of the unit work traditionally performed by suchemployees. On the other hand, the installation of modularhomes by contractors substantially eliminated the jobsitework traditionally performed by Respondent's members,employees of the contractor-members of Silver Bow andButteContractors.On May 1, 1970, Respondent, Silver Bow, and theindividual members of Butte Contractors entered into acollective-bargaining agreement which expired April 30.This agreement contained no work-preservation clause. OnFebruary 19, Respondent by letter advised Silver Bow thatRespondent wished to negotiate a contract to succeed thecontract due to expire April 30, and submitted severalproposals, including a new "preservation of work" provi-sion to be added to the contract. Subsequently, beginningMarch 23, the parties held various negotiation meetings. Atthat first meeting Respondent did not delineate the specifictermsof the work-preservation provision it desired,pointing out, however, that the introduction or use ofmodular homes in the Butte area by the contractors wouldeliminate substantial amounts of the work previously andtraditionally performed by its members. The parties metagain on May 3 and May 14. On the latter date,Respondent presented to Silver Bow and Butte Contractorsa specific work-preservation provision consisting of anarticleXXII, including four sections, to be added to theprior contract. The work-preservation proposal was limitedto work to be performed at the site of construction andproscribed the subcontracting of such work.Inasmuchas sections1,2, and 4 of article XXII wereincluded not only in Respondent's first proposal but ineach subsequent proposal and included in the contractfinally agreed to, they are herewith quoted:Section 1. Application.The Employers are in the construction industry andboth parties have elected to come under the provisoapplicable to the construction industry contained inTitle 29, Section 158(e) of the United States Code asamended.Section2.Scope ofthe Foregoing.Sections 1 and 3 of this Article relate solely tocontracting or sub-contracting and [sic] work to bedone at the site of the construction,alteration or repairof a building,structure or other work.Section 4.Consistency with Federal Law.All provisions of this Article shall be interpreted,construed and applied in a legal manner consistentwith the laws of the United States and not in conflictthereof.Section 3 of Respondent's original proposal was:Section3.Allof the following work shall beperformed at the site of construction,alteration,painting or repairing of the building,structure or otherwork and,shall not be sub-contracted:(a)Allwooden framing and wall assembling;(b) All wooden partition assembly;(c)All the metal partitioning and installation ofstuds under the jurisdiction of this Union;(d) All installation of wallboard;(e)All cutting and installing trim work in thestructures;(f)All window framing and assembly;(g)The erection of all doors in the structures;(h)Allcuttingand assembling of woodensubfloors and floors;(i)All sheeting and shingling on the roof of thestructure;(j)Installation of all cabinets and laminatedcoverings on cupboards;(k)All form work for the installation of base-ments and footings for basements;(1)All cutting and installation of steps andwooden bannisters.During the negotiations,Silver Bow and Butte Contrac-tors pointed out that section 3 would prevent their use ofmodular homes in the Butte area,and Respondentconsistentlymaintained that it was not interested inboycotting any product,including modular homes,wheth-erunion made or otherwise,but was only seeking topreserve the work historically and traditionally done by itsmember carpenters,employees of the contractor-membersof Silver Bow and Butte Contractors.Respondent alsomade clear to Silver Bow and Butte Contractors that it hadno pride of authorship,was not insisting upon anyparticular phraseology,and was willing to haveany of itsproposed provisions rewritten or modified by Silver Bowand Butte Contractors so long as the provision accom-plished Respondent's ultimate objective,the preservationof work previously and traditionally done by its members.Silver Bow and Butte Contractors rejected Respondent's UNITED BRO. OF CARPENTERS, LOC. # 112, AFL-CIO207work-preservation proposal and as a result on May 17Respondent'smembers struck Silver Bow and ButteContractors in support of their demand for such a work-preservationprovision.Severaladditionalnegotiationmeetingsensued without success, each of the partiesmaintaining the same position, i.e., Respondent that itwanted such a provision in order to preserve the work of itsmembers, and Silver Bow and Butte Contractors contend-ing that such a provision would prevent their use ofmodular homes in the Butte area. Silver Bow and ButteContractors also argued that such a provision might evenprevent their use of certain prefabricated or precut itemswhich by past practice the parties had employed. In replyRespondent stated that it was not its objective to roll backthe clock or prevent the use of any such prefabricated orprecut items which had been used under past practice, eventhough such use had resulted in the loss of work previouslyperformed by the carpenters, but only to prevent furthererosion of their members' unit work by the subcontractingof additional tasks currently and traditionally performedby the carpenters.Shortly before August 11 Respondent entered into acontract with Golden West Estates, a Montana corpora-tion not a member of SilverBow or ButteContractors,providing for the installation of partially completedmodular or prebuilt homes in the Butte area, andcontaining a work-preservation subcontracting provisionsubstantiallysimilarto that proposed by Respondent onMay 14 to Silver Bow and Butte Contractors. The modularhomes to be installed by Golden West under that contractwere nonunion and factory built, and constituted whatamounted to the shell of a modular home, inasmuch as themanufacturer agreed not to perform the work tasks whichunder the contract work-preservationclausethe partiesagreed should not be subcontracted but left for perform-ance by Respondent's members on the buildingsite,just asRespondent had proposed to Silver Bow and ButteContractors.As a result of such contract on August 11Respondent submitted to Silver Bow and Butte Contrac-tors a modified work-preservation proposalconsisting ofsection 3(A) of article XXII modified to conform to thework-preservation provision agreed to between Respon-dent and Golden West Estates, and again includingsections1,2,and 4 unchanged. The modified proposaleliminated the work tasks not to be subcontracted set forthin subsections (a), (b), (c), (f), and (h) of the originalsection 3 and added one additional work task not to besubcontracted:"(9) the placingandfastening of allcomponents of the structure upon the foundation." Inaddition, subsections (d), (e), and (g) were liberalized bymodification. Silver Bow and Butte Contractors rejectedthis proposal and the strike continued.On August 12 Silver Bow and Butte Contractorssubmitted a counterproposal modifying paragraph (B) ofRespondent's proposed section 3 by the addition of a thirdsubsection thereto reading:(B)Nothing herein shall apply to any structures inthe following situations: . . . (3) If the exclusive rightto control the type of structure erected at the site ofconstruction rests with a person,firm,or corporationnot a party to this agreement and who is noteconomically allied with and [sic] Employer signatoryto this Agreement.Respondent rejected this counter-proposal,pointing out that it would tend to emasculateitsobjectiveof preserving the work traditionallyperformed by the carpenters,and the strike continued.After further negotiation meetings,on August 20 theparties entered into an agreement,consisting of a modifica-tion of their prior contract,containing an article XXII,sections 1 through 4,with section 3(A) thereof furtherliberalized andmodified from Respondent'sfirsttwoproposals.Section 3(A) of article XXII as entered into by theparties read as follows: 2Section 3.(A) All of the following work shall beperformed at the site of construction,alteration, orrepairing of the building,structure or other work andshall not be subcontracted[off the job site,unless saidwork is done at the Employer's shop.](1)All the [erection]of the forms for basementsand/or footings for the structures.[Nothing hereinshall be construed to apply to pre-built forms whichhave, through past practice, been utilized by theEmployers.](2) Theinstallation of [all exterior siding or finishing,or, in the alternative,]allwallboards and/or paneling.(3)The installationof all [exterior trim on thestructure,or, in the alternative, all interior]trim on thestructure.(4)Theinstallationof all interior doors on thestructure.(5) Theshingling of all roofs,whether wood,metal orcomposition material.(6) Installation of all cabinets and shelving.(7) The cuttingand installation of all wooden stairsand/or bannisters.(8) The installation of all form work for steps and/orstoops. [Nothing herein shall preclude an Employerfrom installing form work for steps and/or stoops afterany pre-built or pre-assembled structure has beenplaced and fastened upon the foundation,so long assaid steps and/or stoops are not attached to thatstructure and so long as the Employer does not workon the structure itself.](9)The placing and fastening of all components ofthe structure upon the foundation.The parties further agreed that neither waived any rights,legal or otherwise, during the pendency of any futureproceedings before the Board or any court by thesubmission,rejection,orwithdrawal of any of theirproposals during the negotiations, and that they wouldabide by thetermsof the contract during the pendency ofany such proceedings.The foregoing contract is theagreement allegedly proscribed by Section 8(e) of the Act,and the foregoing proposals and strike by Respondent,plus its refusal of the counterproposal of Silver Bow andButte Contractors, is the conduct allegedly proscribed bySection 8(b)(4)(i) and (ii)(A) of the Act, i.e., striking and2The bracketedportions represent the modifications of Respondent'sprior proposal. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDcoercing persons engaged in commercewith an object toforcing them to enter into an agreementprohibited bySection 8(e).The recordestablishes,fromthe testimony of fourrepresentatives of modular home manufacturers,that suchmanufacturerscould supply to the contractor-members ofSilver Bow and ButteContractors prebuiltormodularhomes withthe work delineatedin section3(A) left undoneto be performed at the site of construction,although threeof themtestifiedthat they wouldnot be interested foreconomic reasons in furnishing such unfinished homesunlessthey receivedorders for substantial numbersthereof,which would economically justify altering theirthen manufacturing procedures to eliminate such work topermit itto be performed at the site of construction. On theotherhand, themanufacturerof theprebuilthomessupplied Golden WestEstates pursuantto its contract withRespondent testifiedthat his concern could and didprofitably supply such homes to theButte market,and thattheir cost to the purchaser was approximately $1,000 lessthan a fully completedmodularhome. The record alsoestablishedthat fully completedmodular homes costapproximately $500 to $1,000 less than a "stick-built"home, one constructed on the site in the traditionalmanner.C.Concluding FindingsThe complaint alleged that Respondent,by entering intoand maintaining the aforesaid agreement with Silver Bowand Butte Contractors whereby they agreed to cease andrefrain from handling,using, selling,transporting, andotherwise dealing in the products of other employers andto cease doing business with other persons, engaged inunfair labor practices proscribed by Section 8(e) of theAct; and that Respondent,by its strike,contract proposals,and rejection of the counterproposal of Silver Bow andButte Contractors,engaged in, and induced individualsemployed bypersons engaged in commerce to engage in, astrikeor a refusal to perform services, and threatened,coerced,and restrained persons engaged in commerce,each with an object of forcing Silver Bow and ButteContractors to enter into an agreement prohibited bySection 8(e) as proscribed by Section 8(b)(4)(i)and (ii)(A)of the Act.Section 8(e) provides,inter alia:(e) It shall be an unfair labor practice for any labororganizationand any employerto enter into anycontract or agreement,express or implied,wherebysuch employer ceases or refrains or agrees to cease orrefrain from handling, using,selling, transporting orotherwise dealing in any of the products of any otheremployer, or to cease doing business with any otherperson,and any contract or agreement entered intoheretofore or hereafter containing such an agreementshallbe to such extent unenforceable and void:Provided,That nothing in this subsection(e) shall applyto an agreement between a labor organization and anemployer in the construction industry relating to thecontracting or subcontracting of work to be done at thesite of the construction,alteration,painting,or repair ofa building,structure,or other work ... .Section 8(b)(4)(i)proscribes engaging in or inducingemployees to engage in a strike or refusalto perform anyservices,and (ii) proscribes threatening,coercing,orrestraining any person engaged in commerce,in either casewith an objectof: "(A) forcingor requiringany employeror self-employed personto join anylabor or employerorganization or to enter into any agreement which isprohibited by Section 8(e)."The positionof the General Counseland the ChargingParties throughout was that Respondent was engaging in aproduct boycottdesigned to prevent the use of modularhomesby SilverBow and ButteContractors,while thepositionofRespondent throughout was that it wasconcernedonlywiththepreservationof unit worktraditionallyand historically performedby itsmembers,carpenter employees of the contractors,thatits contractproposals and strike were designed only to achieve thatobjective,and that the admitted effect uponthe use ofmodular homesby the contractorswas only incidental tosuch work-preservation objective.The recordestablishesthat the worktasks setforth insection 3(A) of article XXIIof the contract entered into were unit work tasks of thetype traditionally and historicallyperformedby Respon-dent'smembers. It is also clear thatthe use by thecontractor-members of Silver Bow and Butte Contractorsof fullycompleted modular homes for installation at thesite of constructionwould substantiallyeliminate most ofthe work traditionallyperformed by carpenters at such site.In addition to such work-preservationobjective,Respon-dent alsocontends that section3(A) ofarticle XXII comeswithin the purview of the proviso to Section 8(e) permittingsuch agreements in the construction industry relating to thecontracting or subcontractingof work tobe done at the siteof theconstruction,as specifically provided in sections 1and 2 of articleXXIIof the contract.Section 1 thereofprovidedthat the parties elected to comeunder the provisoapplicableto the constructionindustrycontained inSection 8(e), and section 2providedthat sections1and 3 ofsaid article relatesolelyto contracting or subcontracting ofworkto be done at the site of the construction.Itmust now be considered well settledthat theproscriptionsof Section 8(b)(4)(B)and 8(e) prohibitsecondaryobjectivesand do notencompass primaryobjectives or disputes, e.g., the preservationof work orunion standards of employeesvis-a-vistheirown employer,theprimary employer.3InNationalWoodwork, 4theSupreme Court, affirming the Board,in a casesubstantiallysimilar to that herein,found that wherethe objective ofsuch a contract, and of strikingor othercoercion of theirown employerto obtain such a contract,is preservation ofwork traditionallyperformedby the employees, the activityisprimary,i.e., thatof theemployeesvis-a-vistheir ownemployer,and thus isnot proscribedby Section 8(e) or8(b)(4)(B). The Courtwas construinga contractbetweencarpenters and their employers,allegedly in violation of3NationalWoodwork Manufacturers'Association vN L.R B.,386 U.S.612 (1967);Houston Insulation Contractors'Associationv.N L.R.B.,386 U.S664 (1967),andLocal 982, International Brotherhood of Teamsters (J. KBarker Trucking Co.),181 NLRB No 67 (1970)4Fn3, supra UNITED BRO. OF CARPENTERS, LOC. #112, AFL-CIOSection 8(e), under which the employers had agreed thatthe carpenters would not handle precut or premachineddoors on the jobsite. The Court stated,inter alia:This Court accordingly refused to read §8(b)(4)(A)[now 8(b)(4)(B) ] to ban traditional primary strikes andpicketing having an impact on neutral employers eventhough the activity fell within its sweeping terms ....Thus, however severe the impact of primary activity onneutral employers, it was not thereby transformed intoactivity with a secondary objective. (Citations omitted.)Although the language of §8(e) is sweeping, it closelytracks that of §8(bx4)(A), and just as the latter and itssuccessor §8(bX4)(B) did not reach employees' activityto pressure their employer to preserve for themselveswork traditionally done by them, §8(e) does notprohibit agreements made and maintained for thatpurpose.***However, provisos were added to §8(e) to preservethestatus quoin the construction industry, and exemptthe garment industry from the prohibitions of §§8(e)and 8(b)(4)(B). This action of the Congress is strongconfirmation that Congress meant that both §§8(e) and8(b)(4)(B) reach only secondary pressures .... Simi-larly, the construction industry proviso, which permits"hot cargo" agreements only for job-site work, wouldhave the curious and unsupported result of allowing theconstruction worker to make agreements preserving histraditional tasks against job-site prefabrication andsubcontracting, but not against nonjob-site prefabrica-tion and subcontracting. On the other hand, if the heartof §8(e) is construed to be directed only to secondaryactivities, the construction proviso becomes, as it wasintended to be, a measure designed to allow agreementspertaining to certain secondary activities on theconstruction site because of the close community ofinterests there, but to ban secondary-objective agree-ments concerning nonjob-site work, in which respectthe construction industry is no different from anyother. The provisos are therefore substantial probativesupport that primary work preservation agreementswere not to be within the ban of §8(e).****Before we may say that Congress meant to strikefrom workers' hands the economic weapons tradition-allyused against their employers' efforts to abolishtheir jobs, that meaning should plainly appear. "[I]nthis era of automation and onrushing technologicalchange, no problems in the domestic economy are ofgreater concern than those involving job security andemployment stability. Because of the potentially cruelimpact upon the lives and fortunes of the working menand women of the Nation, these problems haveunderstandably engaged the solicitous attention ofgovernment,ofresponsibleprivatebusiness,andparticularly of organized labor."209TheWoodwork Manufacturers Association andamiciwho support its position advance several reasons,grounded in economic and technological factors, why"willnot handle" clauses should be invalid in allcircumstances. Those arguments are addressed to thewrong branch of government. It may be "that the timehas come for re-evaluation of the basic content ofcollective bargaining as contemplated by the federallegislation.But that is for Congress. Congress hasdemonstrated its capacity to adjust the Nation's laborlegislation to what, in its legislative judgment, consti-tutes the statutory pattern appropriate to the develop-ing state of labor relations in the country ... .The determination whether the "will not handle"sentence of Rule 17 and its enforcement violated § 8(e)and §8(b)(4)(B) cannot be made without an inquiryinto whether, under all the surrounding circumstances,theUnion's objective was preservation of work forFrouge's employees, or whether the agreements andboycott were tactically calculated to satisfy unionobjectives elsewhere .... The touchstone is whetherthe agreement or its maintenance is addressed to thelabor relations of the contracting employervis-a-vishisown employees.. . . The finding of the Trial Examiner,adopted by the Board, was that the objective of thesentence was preservation of work traditionally per-formed by the job-site carpenters. This finding issupported by substantial evidence, and therefore theUnion's making of the "will not handle" agreement wasnot a violation of §8(e).Similarly, the Union's maintenance of the provisionwas not a violation of §8(b)(4)(B). The Union refusedto hang prefabricated doors whether or not they bore aunion label, and even refused to install prefabricateddoors manufactured off the jobsite by members of theUnion. This and other substantial evidence supportedthe finding that the conduct of the Union on theFrouge jobsite related solely to preservation of thetraditional tasks of the job-site carpenters.The record establishes and I find that the work tasks setforth in section 3(A) of article XXII, to be performed at thesiteof the construction and not be subcontracted,constituted work currently, traditionally, and historicallyperformed by Respondent's members, that Respondent'sobjective in seeking such contractual provisions andstriking to obtain them was solely to preserve the worktraditionally performed by its members, and that theireffect upon the use by the contractor-members of modularhomes, whether union built or otherwise, was purelyincidental. Respondent's objective was further corroborat-ed by the fact that it entered into a contract with anothercontractor, permitting the use of nonunion factory builtprefabricated homes, upon the condition that the work,substantially the same as that herein, traditionally per-formed by its members be reserved for them at the site ofconstruction.The fact that Respondent was willing to modify its 210DECISIONSOF NATIONALLABOR RELATIONS BOARDoriginal proposal to liberalize it in several respects, so longas its objective of work preservation was retained,demonstratedRespondent's good faith in seeking onlywork preservation as distinguished from tactical objectiveselsewhere, including product boycotts. The fact thatRespondent struck to secure its demands for a work-preservation provision not in violation of Section 8(e) doesnot constitute a violation of Section 8(b)(4)(i) or (ii)(A) ofthe Act. Patently, if a contract is one not proscribed bySection 8(e), striking to obtain such a contract does not fallwithin the provisions prohibiting striking or coercion withan object of requiring an employer to enter into aagreement prohibited by Section 8(e).5 As hereinabovefound, the contract between the parties provided thatsection 3(A) related solely to contracting or subcontractingof work to be done at the site of the construction and thatthe parties had elected to come under the proviso toSection 8(e) applicable to the construction industry. If thework-preservation provisionswere primary and not inviolation of the body of Section 8(e), as hereinabove found,a fortiorisuch provisions would be valid under the provisoexcepting agreements between a labor organization and anemployer in the construction industry relating to thecontracting or subcontracting of work to be done at the siteof the construction.The contention that Respondent violated Section8(b)(4)(i) and (ii)(A) by refusing to accede to Silver Bow'sand Butte Contractors' counterproposal exempting fromsection 3(A) structures over which the contractor-membersdid not have the "right to control" is without merit. Whilethe Board has held that, although refusal-to-handle typesof contracts are not in violation of Section 8(e) because ofprimary work preservation, enforcing or attempting toenforce such contracts against employers who do not havethe "right to control" the contractual work assignmentbecause the use of a prefabricated product was specified bythe owner or builder is a violation of Section 8(b)(4)(B)because of such lack of control,6 such a situation does notexistherein and would only when and if Respondentsought to enforce section 3(A) against a particularcontractorwho did not have the "right to control" thecontractual work to be performed at the site of construc-tion because of such owner specifications. There is noevidence in the record that Respondent has sought toenforce section 3(A) of the contract under such circum-5Los Angeles Building and Construction Trades Council (Church's FriedChicken, Inc),183 NLRB No. 102 (1970).6 Local 636, Plumbers and Pepefitters (Mechanical Contractors' Associationof Detroit),177 NLRB 189 (1969)7At least four courts of appeals have disagreed with the Board's right-to-control test under such circumstances. the First Circuit, the Third Circuit,the Eighth Circuit, and the D. C. Circuitstances.When and if Respondent does so, the legal rightsof Silver Bow and Butte Contractors would be protected bythe Board and such a provision is superfluous with respectto such rights. Moreover, by agreeing to such counterpro-posal, Respondent would have waived its legal right to seekBoard and court interpretation of the contractual work-preservation provisionvis-a-visa contractor who did nothave such "right to control," which as yet has not beenpassed upon by the Supreme Court,7 thereby also waivinga potentially substantial segment of traditional work whichRespondent desired to preserve for its members. ClearlyRespondent was not legally required to waive such rightsmerely because conduct which they might engage in in thefuture might ultimately be found to be in violation of theAct.A preponderance of the reliable, probative, and substan-tial evidence in the entire record convinces me, and I find,that Respondent, by the above-found requests or demandsfor contractual work-preservation provisions, by striking tosecure such contract provisions, and by entering into acontract containing such provisions, engaged in primaryactivitywhich was not in violation of Section 8(e) or8(b)(4)(i) or (ii)(A) of the Act as alleged in the complaint.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following:CONCLUSIONS OF LAW1.SilverBow and Butte Contractors are employersengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has not, as alleged in the complaint,engaged in unfair labor practices proscribed by Section8(e) or 8(b)(4)(i) or (ii)(A) of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 8ORDERIT IS HEREBY ORDERED that the complaint herein be, andit hereby is, dismissed in its entirety.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes